Citation Nr: 0119441	
Decision Date: 07/26/01    Archive Date: 07/31/01

DOCKET NO.  96-22 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.  

2.  Entitlement to service connection for a cardiovascular 
disorder.  

3.  Entitlement to a higher evaluation for post traumatic 
stress disorder (PTSD), in excess of 30 percent, from October 
1, 1990 to October 12, 1996.  

4.  Entitlement to a higher evaluation for PTSD, in excess of 
50 percent, from October 12, 1996.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active duty from March 1961 to November 1963 
and from May 1965 to May 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The case was previously before the Board, in June 1999, when 
the Board denied the veteran's claims.  The veteran appealed 
to the United States Court of Appeals for Veterans Claims 
(Court).  In February 2001, the Court vacated the Board's 
decision on the issues of entitlement to service connection 
for a right knee disorder; entitlement to service connection 
for a respiratory disorder; entitlement to service connection 
for a cardiovascular disorder; entitlement to an increased 
evaluation for post traumatic stress disorder (PTSD), in 
excess of 30 percent, from October 1, 1990 to October 12, 
1996; and entitlement to an increased evaluation for PTSD, in 
excess of 50 percent, from October 12, 1996; and remanded 
them to the Board.  The Court dismissed issues pertaining to 
entitlement to an effective date earlier than October 1, 1990 
for service connection for PTSD, entitlement to a temporary 
total evaluation for hospitalization in excess of 21 days for 
a service connected disability, from October 25, 1994 to 
November 22, 1994, and entitlement to a total evaluation for 
individual unemployability due to service connected 
disability.  

Later in February 2001, the RO made a rating decision and 
notified the veteran that service connection for asbestosis 
was granted with an evaluation of 100 percent.  Asbestosis is 
a respiratory disorder.  See 38 C.F.R. § 4.97, Code 6833 
(2000).  Since the claim for service connection for a 
respiratory disorder has been granted, that issue is no 
longer in question and not within the appellate jurisdiction 
of the Board.  38 U.S.C.A. § 7104 (West 1991).  Down-stream 
elements such as effective date have not been developed for 
appellate consideration by the Board.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).  The RO also adjudicated 
other issues which have not been developed for consideration 
by the Board.  Absent a decision, a notice of disagreement, a 
statement of the case and a substantive appeal, the Board 
does not have jurisdiction of additional issues.  Rowell v. 
Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 
(1993).  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The representative has specifically requested that VA 
identify the evidence needed to support the veteran's claims 
in accordance with VCAA.  See VCAA to be codified at 
38 U.S.C. § 5103(b).  

VCAA (to be codified at 38 U.S.C. § 5103A(d)) provides that 
VA shall treat an examination or opinion as being necessary 
to make a decision on a claim if the evidence of record, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant)--
(A) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms 
of disability; and 
(B) indicates that the disability or symptoms may be 
associated with the claimant's active military, naval, 
or air service; but 
(C) does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  

While the law specifies that lay evidence (including 
statements of the claimant) must be taken into consideration, 
that does not mean that any statement by a claimant asserting 
that the claimed disability or symptoms are associated with 
the claimant's active service requires examination.  The law 
makes it clear that more than the claim is required.  There 
must be supporting evidence for VA to obtain a medical 
examination or opinion.  A lay witness may provide evidence 
as to matters not requiring that the person offering the 
evidence have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who 
has knowledge of facts or circumstances and conveys matters 
that can be observed and described by a lay person.  Whether 
a current disability is related to an event during service or 
to post service symptoms generally raises a medical question 
of etiology which requires evidence from a trained medical 
professional.  Thus, the assertion of a lay witness does not 
provide an evidentiary basis for VA to request a medical 
opinion or examination.  Medical evidence is required where 
there is no evidence to connect a current disability to 
disease or injury, incurred or aggravated, in service.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Savage v. Gober, 10 Vet. 
App. 488, 497 (1997).  

In assessing medical evidence, the failure of the physician 
to provide a basis for his opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000).  In some cases, the 
physician's special qualifications or expertise in the 
relevant medical specialty or lack thereof may be a factor.  

Right Knee Disorder

As discussed in the June 1999 decision, there is no evidence 
from a competent medical witness which connects the veteran's 
current right knee disorder to symptoms of disease or injury 
in service.  Further, there is evidence against the claim.  
The service medical records include normal findings on 
separation examination and there is additional evidence from 
a competent medical witness of a post service onset in an 
incident during the veteran's civilian employment.  To 
prevail, the veteran must present a combination of competent 
lay and medical evidence which will establish that the 
current right knee disorder is the result of disease or 
injury, incurred or aggravated by service.  For the veteran 
to prevail, the evidence he submits need only put the 
positive and negative evidence in approximate balance.  
38 C.F.R. § 3.102.  

Cardiovascular Disorder

The representative refers to a report from a private care 
giver, dated in March 1996, as evidencing a connection 
between the veteran's cardiovascular disease and his PTSD.  
It is asserted that the report indicates that the disability 
or symptoms may be associated with the claimant's active 
service, thus requiring VA development under VCAA.  To insure 
the veteran's rights under VCAA are protected, an examination 
will be scheduled.  

As discussed above, there are many factors to be considered 
in weighing evidence.  The source of the March 1996 report is 
not clear and it appears to come from a private mental health 
center and was only initialed.  Thus, there is no evidence as 
to the qualifications of the writer or whether the writer was 
qualified to express an opinion as to the cause of 
cardiovascular disease.  An opinion may be reduced in 
probative value even where the statement comes from someone 
with medical training, if the medical issue requires special 
knowledge.  See Black v. Brown, 10 Vet. App. 279 (1997); see 
also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing data, and the 
medical conclusion that the physician reaches).  Further, 
there is no explanation as to why the PTSD would cause or 
contribute to cardiovascular disease.  The probative value of 
an opinion is decreased if it is not based on clinical data 
or is not accompanied by any other rationale to support the 
opinion.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  
In Elkins v. Brown, 5 Vet. App. 474, 478 (1993), the Court 
rejected a medical opinion as "immaterial" where there was 
no indication that the physician had reviewed claimant's 
service medical records or any other relevant documents which 
would have enabled him to form an opinion on service 
connection on an independent basis); see also, Owens v. 
Brown, 7 Vet. App. 429 (1995); Swann v. Brown, 5 Vet. App. 
229, 233 (1993).  

The veteran is notified that while there need only be an 
indication of a connection to initiate development under 
VCAA, the evidence must be in approximate balance for the 
veteran to prevail.  38 C.F.R. § 3.102 (2000).  The Board 
will weigh the positive and negative evidence.  The probative 
weight to be assigned to each piece of evidence will be based 
on consideration of many factors.  Some of the more 
significant factors have been discussed above.  The veteran 
is asked to provide clarification of his opinion evidence by 
clearly identifying the person giving the opinion, their 
educational and experience qualifications, their knowledge of 
the veteran and his health, and an explanation of the medical 
reasoning underlying the opinion.  

PTSD

The Joint Motion for Remand, dated in January 2001, notes the 
Board's discussion of PTSD symptoms and conjectures that the 
Board is revisiting the service connection issue.  Service 
connection for PTSD is a settled matter and the Board will 
not revisit the issue.  However, VA must, if possible 
distinguish service-connected from non-service-connected 
disabilities.  VA is authorized by law to pay compensation 
for service-connected disabilities.  Law does not authorize 
the payment of compensation for non-service-connected 
disorders.  

In this case, examiners have diagnosed other, non-service-
connected, mental and behavioral disorders as well as the 
service-connected PTSD.  The findings of the medical 
professionals can not be ignored.  VA must base its decisions 
on medical evidence.  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  VA is not free to compensate non-service-
connected manifestations when the medical evidence 
distinguishes the non-service-connected symptoms from the 
service-connected manifestations.  It is in this context that 
flashbacks, intrusive memories and nightmares of credible 
ship-board stressors must be distinguished from alleged 
recollections of events which never really happened, such as 
this seaman's claimed infantry service in Vietnam.  See Cohen 
v. Brown, 10 Vet. App. 128 (1997) in regard to evaluating 
various claimed stressors.  

To clarify the manifestations of the service-connected 
disability, the veteran will be afforded a VA mental 
examination.   

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should schedule the veteran for 
an examination of his right knee.  The 
claims folder, including a copy of this 
remand should be made available to the 
examiner for review prior to the 
examination.  All indicated tests and 
studies should be accomplished.  The 
examiner should express an opinion as to 
whether it is as likely as not that the 
veteran's current knee disability had its 
onset in service.  The basis for the 
opinion should be explained.  

The examiner should discuss the 
significance of the July 1968 report from 
the Hialeah Hospital.  That report, for 
civilian Workman's Compensation, states 
that the veteran was squatting and on 
getting up he felt a snap in his right 
knee.  History was negative for prior 
injuries.  An arthrotomy of the right knee 
and medial meniscectomy were performed for 
a bucket handle tear of the right medial 
meniscus.  

3.  The RO should schedule the veteran for 
a cardiovascular examination.  The claims 
folder, including a copy of this remand 
should be made available to the examiner 
for review prior to the examination.  All 
indicated tests and studies should be 
accomplished.  The examiner should 
identify any cardiovascular manifestations 
which are, as likely as not, related to 
the service-connected PTSD.  If the doctor 
is of the opinion that the service-
connected PTSD does not result in any 
cardiovascular disorder, he should so 
state, with a complete explanation.  

4.  The RO should schedule the veteran for 
a VA mental examination.  The claims 
folder, including a copy of this remand 
should be made available to the examiner 
for review prior to the examination.  All 
indicated tests and studies should be 
accomplished.  The examiner should 
identify any manifestations which are, as 
likely as not, related to the service-
connected PTSD.  All mental and behavioral 
disorder manifestations which are not 
manifestations of PTSD should be 
separately identified.  

5.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
reports.  If a requested examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 (2000) 
("if the [examination] report does not 
contain sufficient detail, it is incumbent 
upon the rating board to return the report 
as inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. App. 
461, 464 (1992); and Ardison v. Brown, 6 
Vet. App. 405, 407 (1994).  

6. Thereafter, the RO should readjudicate 
these claims.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

VCAA requires VA to make reasonable 
efforts to assist the claimant in 
obtaining evidence necessary to 
substantiate the claim.  VCAA, to be 
codified at § 5103A (a).  However, it is 
ultimately the claimant's responsibility 
to present and support a claim for 
benefits.  VCAA, to be codified at 
§ 5107(a).  If the claimant can obtain or 
generate evidence in support of the 
claim, he must submit it to the RO.  If 
the claimant knows of evidence which the 
RO could reasonably obtain or generate in 
support of the claim, he must notify the 
RO and request assistance in obtaining 
the evidence.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




